Defendant was indicted under two counts — the first charged a manufacturing of whisky, and the second the unlawful possession of a still. The conviction was under the first count. There was testimony tending to prove that defendant was in possession of and operating the same still at the same place on November 16th or 17th and on December 1st. The state, on motion of defendant, elected to prosecute for the date fixed by the witnesses as December 1st. All of the testimony related to the possession of the same still by the same parties and at the same location. The crime of possessing a still is continuing in its nature, and, while only one conviction may be had for the same possession, evidence of the defendant's possession of the same still on different days, is relevant as corroborating evidence, and evidence of the possession and operating of the same still at the same place on November 16th or 17th would be relevant to corroborate evidence of possession and operation on December 1st thereafter. Moreover, in this case no objection was interposed to the questions until the witness had answered. The objection came too late, and, no proper objection having been interposed to *Page 583 
the question, the motion to exclude was properly overruled.
It was also competent for the state to show that on the night of December 1st, shortly after the still had been destroyed, the defendant had in his possession something like one-half gallon of whiskey, which defendant said he got down at the still place, as tending to show that defendant was engaged in the manufacture of whisky.
Charges 1, 2, and 3 requested by the defendant call for an acquittal on the evidence were properly refused; there being sufficient evidence, which, if believed beyond a reasonable doubt, was sufficient to convict.
Charge No. 6, omits the reasonableness of the doubt. It is not any doubt that justifies an acquittal. The doubt must be reasonable.
Charge 4 is covered by and substantially same as given charge 5.
That part of the judgment which sentences the defendant to "such additional time as is necessary to pay the costs in this behalf expended," is erroneous. That part of the judgment is here annulled, and as corrected the judgment is affirmed.
Affirmed.